554 P.2d 291 (1976)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Mary Ann HERNANDEZ, also known as Mary Ann Landis, Defendant-Appellee.
No. 27151.
Supreme Court of Colorado, En Banc.
September 27, 1976.
J. E. Losavio, Jr., Dist. Atty., James A. Lowe, Deputy Dist. Atty., Pueblo, for plaintiff-appellant.
Bollinger, Flick, Young & Drummond, P.C., Donald G. Drummond, Brian J. Dougherty, Pueblo, for defendant-appellee.
HODGES, Justice.
This is an interlocutory appeal by the People from a district court ruling, which ordered the suppression of evidence seized from the defendant, Mary Ann Hernandez. After a hearing on the defendant's motion to suppress, the district court made findings that the involved items of evidence were unlawfully observed and seized during a warrantless arrest and search of this defendant and accordingly ordered the suppression of this evidence.
The plain view doctrine and rule of Stone v. People, 174 Colo. 504, 485 P.2d 495 (1971), as contended for by the People have no applicability under the facts of this case. When an adequate opportunity to obtain an arrest warrant exists, as it did here, the police, by the terms of section 16-3-102(1)(c), C.R.S.1973 must obtain a warrant. People v. Hoinville, Colo., 553 P.2d 777, announced August 9, 1976.
The findings of the district court are supported by the evidence and we therefore affirm its suppression ruling.